      Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 LOIS YATES,                                       )
 Plaintiff,                                        )
                                                   )
 v.                                                )                  CIVIL ACTION NO.
                                                   )                   1:19-cv-565-HSO-JCG
 BAY VIEW PLAZA                                    )
 FURNITURE, INCORPORATED                           )
 and ANTHONY BELL,                                 )
 Defendants.                                       )

                                          COMPLAINT

I.     INTRODUCTION

       Plaintiff, Lois Yates, files this Title III, ADA action, pursuant to 42 U.S.C. §12181, et.

seq. In Count One of the Complaint, Plaintiff seeks to enjoin the Defendants to remove

architectural barriers. In Count Two, Plaintiff seeks to enjoin Defendants to maintain practices,

policies, and procedures necessary to maintain the premises free of architectural barriers both now

and once the barriers are removed. In Count Three, Plaintiff seeks to enjoin the Defendants’ use

of the premises to provide full and equal enjoyment of the premises to individuals with disabilities.

Counts Two and Three seek independent relief in addition to the removal of architectural barriers.

Count Four seeks to enjoin the Defendants’ failure to remove barriers and alter the facility to be

readily accessible to and usable by individuals with disabilities.

II.    JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter the “ADA”), and its

implementing regulations. Therefore, this Court is vested with original jurisdiction under 28

U.S.C. §1331 and §1343.


                                                                                          Page 1 of 14
      Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 2 of 14




          2.   Venue is proper in this Court pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Southern District of Mississippi.

          3.   Plaintiff, Lois Yates, has malignancy (more commonly known as “cancer”) as well

as severe lung damage and chronic obstructive pulmonary disease. As a result, Ms. Yates uses

mobility devices such as a walker and a wheelchair for mobility. The extent of Ms. Yates’ physical

disabilities limits her ability to care for herself, perform manual tasks, walk, stand, lift, bend, and

work; all of which are major life activities pursuant to 42 U.S.C. § 12102 (2) (A). Ms. Yates is,

accordingly, a person with a disability pursuant to the ADA, in that she has a physical impairment

substantially limiting one or more major life activities. 42 U.S.C. § 12102; See also 28 C.F.R. §

36.104.

          4.   Plaintiff Lois Yates resides in Biloxi, MS and lives within a thirty-minute drive of

the Bay View Furniture Co. (hereinafter “The Store”). She has shopped at The Store several times

because she likes the variety of available selections and styles offered. She has definite plans to

return to the Store during 2019 to shop and verify compliance with the ADA. However, her desire

to return is adversely affected by the inaccessible conditions at the facility, including but not

limited to the difficulty she experienced when attempting to use the parking lot, the sales counter,

and the women’s restroom.1

          5.   Defendant, Bay View Plaza Furniture, Incorporated., (hereinafter “Bay View Inc.”)

is a corporation that is registered to conduct business and is conducting business within the State

of Mississippi sufficient to create both general and specific in personam jurisdiction. Upon

information and belief, Bay View “operates” and/or “leases” the business and real property and


1
 The Eleventh Circuit, held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013),
that when architectural barriers have not been remedied “there is a 100% likelihood that
plaintiff… will suffer the alleged injury again when he returns to the store.”


                                                                                           Page 2 of 14
         Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 3 of 14




   improvements located at 2181 E Pass Rd, Gulfport, MS 39507, (hereinafter “Bay View or The

   Store”) 42 U.S.C. § 12182. As a retail sales establishment, the Store qualifies as a place of public

   accommodation, pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104.

          6.      Defendant, Anthony Bell, is registered to conduct business and is conducting

   business within the State of Mississippi sufficient to create both general and specific in personam

   jurisdiction. Upon information and belief, Anthony Bell”, “owns” and/or “leases” the business

   and real property and its improvements located at 2181 E Pass Rd, Gulfport, MS 39507,

   (hereinafter “Bay View or The Store”). 42 U.S.C. § 12182. As a retail sales establishment the

   Store qualifies as a place of public accommodation, pursuant to 42 U.S.C. § 12181(7) and 28

   C.F.R. § 36.104.

          7.      Because of the various types of barriers described below, Plaintiff has been denied

   full and equal enjoyment of the Defendants’ premises on the basis of her disabilities.

          8.      Plaintiff, accordingly, has Article III standing to pursue this case because: (1) she

   is a person with disabilities, pursuant to the statutory and regulatory definition; (2) the Defendants’

   establishment is a place of public accommodation, pursuant to the statutory definition; (3) She has

   suffered a concrete and particularized injury by being denied access to the facility by architectural

   barriers, by policies and practices, and by denial of the use of the facility for her full and equal

   enjoyment as compared to non-disabled individuals; and (4) because these architectural barriers

   and policies continue to exist, there is a genuine threat of imminent future injury, as described

   herein. (See Footnote 1). Furthermore, she has definite plans during 2019 to return to the facility.

III.      COUNT ONE – Failure to Remove Architectural Barriers When Readily Achievable
          [42 U.S.C. § 12182(b)(2)(A)(iv)]

          9.      Plaintiff is informed and believes based on publicly available information that the

   facility was constructed for first occupancy prior to the effective date of the 1991 ADA


                                                                                              Page 3 of 14
       Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 4 of 14




Accessibility Guidelines. However, upon information and belief, the Defendants have not fulfilled

their obligation under the ADA Accessibility Guidelines to remove architectural barriers when

readily achievable to do so or when conducting alterations. [42 U.S.C. § 12182(b)(2)(A)(iv)] 28

CFR § 36.304.

Architectural Barriers

       10.      When the Plaintiff visited the store on May 25, 2019, she experienced the following

barriers to access for individuals with disabilities:

   Parking

                10.1.   The parking lot does not contain the required number of accessible parking

                spaces based on the total number of parking spaces in the lot;

                10.2.   There is no designated accessible parking space identified with signage

                including the international symbol of accessibility that is mounted 60 inches

                minimum above the ground surface measured to the bottom of the sign;

                10.3.   There is no “van accessible” parking space measuring 132 inches wide

                minimum with an adjoining compliant access aisle that measures 60 inches wide

                minimum, or alternatively a 96-inch-wide space with an adjoining 96 inch wide

                access aisle;

   Floor Mats

                10.2    The floor mats throughout the facility are not stable, firm, or otherwise

                secured to the floor in compliance with the Standards;




                                                                                        Page 4 of 14
  Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 5 of 14




Entrance Door Hardware

           10.3   The entrance door hardware operation requires the use of tight grasping,

           twisting, and/or pinching of the wrist, and, therefore does not comply with the

           Standards;

Path of Travel Throughout the Facility

           10.4   The path of travel at the entrance is obscured by the placement of furniture

           encroaching into the 36-inch clear floor space required by the Standards;

           10.5   Defendant fails to maintain a 36-inch-wide (accessible) path of travel and

           the required wheelchair turning space in and throughout the shopping aisles due to

           the placement of merchandise, display items, and other movable objects which

           encroach into the required clear floor space;

Sales and Service Counters

           10.6   The sales and/or service counters do not comply with the Standards as

           follows:

                  (a) There is not at least one of each type of sales and/or service counter that

                        is maintained in conformance with the Standards so that there is the

                        required knee and toe clearance for either a parallel or forward approach

                        to the counter;

                  (b) There is not at least one of each type of accessible sales and/or service

                        counter with a portion of the counter at the required height or length;




                                                                                      Page 5 of 14
  Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 6 of 14




                (c) There is not at least one of each type of sales and/or service counter

                      which contains point of sale equipment that is accessible to individuals

                      with disabilities;

Women’s Single User Restroom

         10.7   There is no sign displaying the international symbol of accessibility on the

         latch side of the restroom door as required;

         10.8   The entrance door hardware operation requires the use of tight grasping,

         twisting, and/or pinching of the wrist, and, therefore does not comply with the

         Standards;

         10.9    The floor mats located inside and outside the entrance door are not stable,

         firm, or otherwise secured to the floor in compliance with the Standards;

         10.10 The size and configuration of the room does not provide the required t-

         shaped or turning space or maneuvering clearance at the fixtures;

         10.11 The seat of the water closet is below the required height range;

         10.12 The distance between the centerline of the water closet and the wall does

         not meet the requirements of the Standards;

         10.13 The shelf located in front of the water closet encroaches into the clear floor

         space required at the water closet;

         10.14 There is no rear or side grab bar as required;

         10.15 There is insufficient maneuvering clearance at the lavatory;

         10.16 There is insufficient knee and toe clearance underneath the lavatory;




                                                                                   Page 6 of 14
         Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 7 of 14




          11.     To date, the barriers to access and other violations of the ADA still exist and have

  not been remedied or altered in such a way as to effectuate compliance with the provisions of the

  Standards.

          12.     Unless Defendants take remedial action, Plaintiff will continue to encounter the

  architectural barriers described herein, and, as a result, be discriminated against by Defendants on

  the basis of her disabilities.

          13.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

  paid by the Defendants pursuant to 42 U.S.C. § 12205.

          14.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff injunctive relief, including an Order to remove the architectural barriers and bring the

  facility into compliance with the ADA Standards.

IV.       COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND
          PROCEDURES WHICH DENY EQUAL BENEFITS [42 U.S.C. § 12182(b)(2)(A)(ii)]

          15.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

  set forth herein.

          16.     By its clear text, Title III requires a public accommodation to provide individuals

  with disabilities more than simple physical access. Removal of architectural barriers as described

  in Count One is only one component of compliance with the Statute. Thus, a place of public

  accommodation must not have and must modify any policy or practice which effectively, or

  directly denies access to goods or services to individuals with disabilities and prevents them from

  realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

  12182(b)(2)(A)(ii).




                                                                                            Page 7 of 14
      Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 8 of 14




       17.    Defendants have failed to make modifications in policies, practices, and procedures

as follows:

              a) The presence of architectural barriers identified in Count One demonstrates that

                  the Defendants either have no policies or have failed to create, adopt, and/or

                  implement policies and procedures for the removal of architectural barriers

                  when readily achievable to do so;

              b) Defendant’s failure to provide accessible parking demonstrates a policy of

                  excluding customers with disabilities;

              c) Defendants’ practice of allowing employees to place merchandise and other

                  movable items within and throughout store aisles and display areas denies

                  individuals with disabilities the full use of and access to these areas;

              d) Defendants’ policy of failing to provide disbursed accessible sales and service

                  counters and display counters demonstrates a policy of excluding customers

                  with disabilities from equal access to all components of the shopping areas;

              e) Defendants’ failure to provide accessible signage and accessible restrooms is

                  further evidence of Defendants’ exclusionary policies and practices;

              f) As the continuing architectural barriers and the failure to provide full and equal

                  use of the facility establishes, Defendants’ existing practices and procedures,

                  either explicitly or implicitly, is to remediate ADA Title III architectural

                  barriers only upon demand by individuals with disabilities.

       18.    To date, the Defendants’ discriminating policies, practices, and/or procedures have

not been modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.



                                                                                         Page 8 of 14
        Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 9 of 14




         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

 paid by the Defendants pursuant to 42 U.S.C. § 12205.

         20.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendants

 from engaging in these discriminatory policies, practices, and procedures.

         21.     Therefore, the Plaintiff hereby demands that Defendants both create and adopt a

 corporate practice and policy that Defendants (a) will fully comply with the ADA design and

 alteration Standards so that architectural barriers identified in Count One are permanently removed

 from Defendants’ establishment; and (b) Defendants will implement policies and procedures

 which provide individuals with disabilities, including those with mobility impairments, full and

 equal enjoyment and use of all goods and services;

V.       COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

         22.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

 set forth herein.

         23.     Discrimination on the basis of disability is a denial of the “full and equal enjoyment

 of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited. 42

 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

 disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

 or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).

         24.     For that reason, the Act applies not only to barriers to physical access to places of

 public accommodation, but also to any policy, practice, or procedure which operates to deprive or

 diminish individuals with disabilities from full and equal enjoyment of the privileges and services

 offered by the public accommodation. 42 U.S.C. 12182.



                                                                                            Page 9 of 14
      Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 10 of 14




       25.     Plaintiff was denied full and equal access to the Store due to Defendants’ denial of

equal services and benefits. As compared to individuals without disabilities, Plaintiff experienced

unequal treatment and inferior accommodations at Defendants’ facility as follows:

               a) The lack of accessible, designated parking prohibits Plaintiff from parking and

                   independently using a mobility device to access the facility with the same level

                   of access provided to non-disabled customers;

               b) The inaccessible features of Defendant’s sales and/or service counters denied

                   Plaintiff the use of a counter with the proper height and clear floor space in

                   order to provide her with an opportunity to equally transact business and access

                   the point of sale machines;

               c) The inaccessible path of travel in and throughout Defendant’s Store aisles

                   makes it difficult, if not impossible, for Plaintiff to move freely, access

                   merchandise, and, therefore, have an equal shopping experience;

               d) The inaccessible features of the restroom have prohibited Plaintiff from equally

                   using the fixtures, maneuvering in and throughout the room, and using other

                   elements without assistance or without difficulty or personal humiliation or

                   hardship.

       26.     Defendant’s continued failure to maintain ADA accessibility as an integral part of

the facility and shopping experience has segregated or otherwise treated Plaintiff and others

similarly situated differently, in that, the lack of accessible features and policies caused Plaintiff

to be dependent on others to attempt access and caused her to be deterred from returning to this

facility for fear of experiencing the same kind of discriminatory treatment.




                                                                                         Page 10 of 14
        Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 11 of 14




          27.     Defendant’s conduct and unequal treatment of Plaintiff constitute continuous

  discrimination in violation of the ADA. 28 C.F.R. § 36.211(a).

          28.     Absent a Court ordered injunction, Defendants will continue to deny Plaintiff equal

  access to the goods and services offered at the store.

          29.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

  paid by the Defendants pursuant to 42 U.S.C. § 12205.

          30.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

  from engaging in these continuous discriminatory practices which have resulted in denial of equal

  access by the Plaintiff.

VI.       COUNT FOUR – FAILURE TO Remove Architectural Barriers when readily
          achievable [42 U.S.C. § 12183(a)(1)]

          31.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

  set forth herein.

          32.     Title III specifically states that for public accommodations discrimination includes

  “failure to remove architectural barriers . . . in existing facilities” unless it can be shown that

  removing a barrier is “not readily achievable” or accommodations cannot be provided through

  other means. (See 42 U.S.C. Section 12182(b)(2)(iv) & (v).

          33.     The Department of Justice Regulations also provide accessibility Standards for

  renovating or altering an existing facility, as was done by Defendants at the store in 2009. 28

  C.F.R. §403.

          34.     To date, architectural barriers remain at the facility due to Defendants' failure to

  remove readily achievable barriers and/or comply with the ADA Standards when the facility was



                                                                                           Page 11 of 14
      Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 12 of 14




altered.

           35.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.

           36.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendants by ordering the facility brought into compliance with the Standards.

           WHEREFORE, premises considered, Plaintiff Hope Elly demands judgment against the

Defendants on Counts One through Four and request the following injunctive and declaratory

relief:

                 1) That the Court declare that the Defendants as well as all Defendants’ illegal actions

                    described herein violate the ADA, as more particularly described above;

                 2) That the Court enter an order requiring the Defendants to alter the facility to make

                    it accessible to and usable by individuals with disabilities to the full extent required

                    by the ADA as stated in Count One;

                 3) That the Court enter an order directing the Defendants to modify their policies,

                    practices, and procedures in order to provide equal access to individuals with

                    disabilities consistent with the ADA as stated in Count Two;

                 4) That the Court enter an order directing the Defendants to provide full and equal

                    access to the use of the Store, and maintain the required accessible features at the

                    establishment so that Plaintiff, and other individuals with disabilities, enjoy the

                    same experience offered to individuals without disabilities, as stated in Count

                    Three;




                                                                                               Page 12 of 14
Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 13 of 14
Case 1:19-cv-00565-HSO-JCG Document 1 Filed 09/10/19 Page 14 of 14
